DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,121,555. Although the claims at issue are not identical, they are not patentably distinct from each other because see the chart below:
Present application: 17/406601
Patent No. : 11,121,555
1. A delivery system for device power at a plurality of workstations on an island physically disassociated from a power drop in an indoor work environment, comprising: at least one power unit associated specifically with the island and being suitable to supply power to the plurality of workstations; a plurality of control box units each associated with one of the plurality of workstations, wherein each of the control box unit receives power from the at least one power unit, is communicatively associated with the at least one power unit, and comprises a plurality of power outputs suitable to output power from the at least one power unit to one or more devices associated with the respective workstation; and a plurality of ambient and kinetic energy collectors suitable to initially collect and accumulate power from the indoor work environment and to later provide the accumulated power to the at least one power unit for eventual output to ones of the plurality of control box units.
1. A system for delivering device power to a plurality of workstations on an island physically disassociated with a power drop in an indoor work environment, comprising: at least one power unit associated specifically with the island and being suitable to supply power to the plurality of workstations; a plurality of control box units each associated with one of the plurality of workstations, wherein each of the control box units receives power from the at least one power unit, is communicatively associated with the at least one power unit, and comprises a plurality of power outputs suitable to output power from the at least one power unit to one or more devices associated with the respective workstation; and a plurality of energy collectors suitable to initially collect from the indoor work environment and later provide accumulated power to, for eventual output from, the at least one power unit, wherein the plurality of energy collectors comprise at least kinetic collectors on chairs, pedal collectors under desks, radio frequency collectors on computer screens, heat collectors on dividing panels between desks, and light collectors on desks.
2. The system of claim 1, wherein at least one of the one or more devices comprise at least one direct current device.
2. The system of claim 1, wherein at least one of the one or more devices comprise at least one direct current device.
3. The system of claim 2, wherein the at least one direct current device receives power directly from the control box unit.
3. The system of claim 2, wherein the at least one direct current device receives power directly from the control box unit.
4. The system of claim 3, wherein one of the at least one direct current devices comprises a laptop.
4. The system of claim 3, wherein one of the at least one direct current devices comprises a laptop.
5. The system of claim 1, wherein at least one of the one or more devices comprise at least alternating current devices.
5. The system of claim 1, wherein at least one of the one or more devices comprise at least alternating current devices.
6. The system of claim 1, wherein at least one of the one or more devices comprise at least an office chair of the respective workstation.
6. The system of claim 1, wherein at least one of the one or more devices comprise at least an office chair of the respective workstation.
9. The system of claim 1, wherein the at least one power unit comprises a temporary connection to supplemental power.
7. The system of claim 1, wherein the at least one power unit comprises a temporary connection to supplemental power from a power drop.
10. The system of claim 1, wherein each of the control box units further comprises a controller suitable to assess power needs of the devices.
8. The system of claim 1, wherein each of the control box units further comprises a controller suitable to assess power needs of the devices.
11. The system of claim 10, wherein the controller further controls the power outputs to output either DC or AC power dependent upon the power needs of each of the devices connected to each of the power outputs.
9. The system of claim 8, wherein the controller further controls the power outputs to output either DC or AC power dependent upon the power needs of each of the devices connected to each of the power outputs.
12. The system of claim 1, wherein the control box unit further comprises a network connectivity module.
10. The system of claim 1, wherein the control box unit further comprises a network connectivity module.
13. The system of claim 12, wherein the network connectivity module comprises a connection to an external mobile device.
11. The system of claim 10, wherein the network connectivity module comprises a connection to an external mobile device.
14. The system of claim 13, wherein the mobile device connection includes a transmit and receive to and from a data app that provides power consumption data and feedback.
12. The system of claim 11, wherein the mobile device connection includes a transmit and receive to and from a data app that provides power consumption data and feedback.
15. The system of claim 12, wherein the network connectivity module comprises connectivity to other secondary control box units.
13. The system of claim 10, wherein the network connectivity module comprises connectivity to other secondary control box units.
16. The system of claim 15, wherein the secondary control box units are suitable to deliver excess power from a secondary power unit to the control box unit for distribution to one or more of the devices.
14. The system of claim 13, wherein the secondary control box units are suitable to deliver excess power from a secondary power unit to the control box unit for distribution to one or more of the devices.
17. The system of claim 1, wherein the at least one power unit comprises network a connectivity module.
15. The system of claim 1, wherein the at least one power unit comprises a network connectivity module.
18. The system of claim 17, wherein the network connectivity module provides connectivity to other secondary power units.
16. The system of claim 15, wherein the network connectivity module provides connectivity to other secondary power units.
19. The system of claim 18, wherein the secondary power units are suitable to deliver excess power from the secondary power unit to the control box unit for distribution to one or more of the devices.
17. The system of claim 16, wherein the secondary power units are suitable to deliver excess power from the secondary power unit to the control box unit for distribution to one or more of the devices.
20. The system of claim 1, wherein the communicative association is wireless.
18. The system of claim 1, wherein the communicative association is wireless.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-7, 9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (US 2015/0256031), in view of Srimohanarajah et al. (US 2018/0325621).
Regarding claim 1, Raghavan discloses a delivery system for device power at a plurality of workstations on an island physically disassociated from a power drop in an indoor work environment [Fig. 1, par 0020], comprising: at least one power unit [19, Fig. 2] associated specifically with the island and being suitable to supply power to the plurality of workstations [see Fig. 1, par 0020, 0038]; a plurality of control box units [23, Figs. 1, 2] each associated with one of the plurality of workstations [see Figs. 1, 2, 5; par 0019], and comprises a plurality of power outputs [28, Fig. 2] suitable to output power from the at least one power unit to one or more devices associated with the respective workstation [see Fig. 2]; and a plurality of ambient and kinetic energy collectors suitable to initially collect and accumulate power from the indoor work environment and to later provide the accumulated power to the at least one power unit for eventual output to ones of the plurality of control box units.
Raghavan does not disclose wherein each of the control box unit receives power from the at least one power unit, is communicatively associated with the at least one power unit, and  a plurality of ambient and kinetic energy collectors suitable to initially collect and accumulate power from the indoor work environment, but Raghavan teaches a power monitoring unit 23 function to: enable charging 42 of the power storage 19 through a DC input terminal 26 [see fig. 4, par 0034]; and a first power monitoring unit 23 [see fig.  2] of a first PWoL station that coupled to the wall AC outlet 5 [see fig. 1] for charging the power energy storage 19 and output terminal 27 of the first PWoL station coupled to input DC terminal 26 of a second PWoL station [see fig. 1, par 0019, 0021]. Also, the power monitoring unit 23 preferably implemented as a logic control block 49 that reads a signal from a number of input terminals 50, and controls a number of output terminals 51 [see fig. 5, par 0035-0036]. Therefore, the second power monitoring units 23 receives power from the first energy storage 10 of the first PWoL via output terminal 27 if the second storage 19 is remaining energy below critical level.
Srimohanarajah teaches a plurality of energy collectors suitable to initially collect from the indoor work environment and later provide accumulated power to, for eventual output from, the at least one power unit, wherein the plurality of energy collectors comprise at least kinetic collectors, step collectors, radio frequency collectors, heat collectors, and light collectors [par 0042]. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Srimohanarajah into that of Raghavan in order to harvest power from the surrounding environment and stored for powering the system when it needed.
Regarding claim 2, the combination including Raghavan further discloses wherein at least one of the one or more devices comprise at least one direct current device [para 0019 (a number of DC user terminals 28, for charging of user devices].
Regarding claim 3, the combination including Raghavan further discloses wherein the at least one direct current device receives power directly from the control box unit [see fig. 1, 2; 4 para 0019 (DC user terminals 28, for charging of user devices), and par 0034].
Regarding claim 4, the combination including Raghavan further discloses wherein one of the at least one direct current devices comprises a laptop [Fig. 1; par 0048-0049]
Regarding claim 6, the combination including Raghavan further discloses wherein at least one of the one or more devices comprise at least an office chair of the respective workstation [par 0024].
Regarding claim 7, the combination including Srimohanarajah further discloses wherein one of the ambient energy collectors comprises a solar panel collector [par 0042].
Regarding claim 9, the combination including Raghavan further discloses wherein the at least one power unit comprises a temporary connection to supplemental power [par 0020 (The auxiliary power cart 9 functions to provide emergency power to a specific PWoL station 4 in the case the PWoL station 4 has no remaining energy in its power storage unit 19 and cannot receive power from any other source), see Fig. 7].
Regarding claim 12, the combination including Raghavan further discloses wherein the control box unit further comprises a network connectivity module [Figs, 1, 2; par 0019 (a communication bus 8 where the network connection 29 of each PWoL station 4 connects to.) and par 0025].
Regarding claim 13, the combination including Raghavan further discloses wherein the network connectivity module comprises a connection to an external mobile device [see fig. 1, par 0047 (the electronic user interface 11 is preferably a smartphone application)]. 
Regarding claim 14, the combination including Raghavan further discloses wherein the mobile device connection includes a transmit and receive to and from a data app that provides power consumption data and feedback [par 0046-0047]. 
Regarding claim 15, the combination including Raghavan further discloses wherein the network connectivity module comprises connectivity to other secondary control box units [see fig. 1, para. 0019 (a communication bus 8 where the network connection 29 of each PWoL station 4 connects to)].
Regarding claim 16, the combination including Raghavan further discloses wherein the secondary control box units are suitable to deliver excess power from a secondary power unit to the control box unit for distribution to one or more of the devices [see figs 1, 2, par 0019-0022, and 0047]. 
Regarding claim 17, the combination including Raghavan further discloses wherein the at least one power unit comprises network a connectivity module [para 0025]. 
Regarding claim 18, the combination including Raghavan further discloses wherein the network connectivity module provides connectivity to other secondary power units [see fig. 1, para 0041]. 
Regarding claim 19, the combination including Raghavan further discloses wherein the secondary power units are suitable to deliver excess power from the secondary power unit to the control box unit for distribution to one or more of the devices [see figs. 1, 2; par 0020]. 
Regarding claim 20, the combination including Raghavan further discloses wherein the communicative association is wireless [see fig. 41, fig. 1].

Claims 5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Raghavan et al. and Srimohanarajah et al. as applied to claim 1 above, in view of Hanaki (US 2002/0000793).
Regarding claim 5, the combination of Raghavan et al. and Srimohanarajah discloses all limitations of claim 1 but does not explicitly discloses wherein at least one of the one or more devices comprise at least alternating current devices. 
Hanaki teaches an AC electric power supply from the electric power supply adapter to notebook-sized personal computer [see Fig. 8B].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Hanaki into that of the combination of Raghavan and Srimohanarajah in order to provide more convenient to users when the users is using AC power supply to devices.
Regarding claim 10, the combination of Raghavan et al. and Srimohanarajah discloses all limitations of claim 1 but does not explicitly discloses wherein each of the control box units further comprises a controller suitable to assess power needs of the devices. 
Hanaki teaches a communication unit for receiving the electric power data which is sent from the personal computer or digital camera to the ports through the communication line [see para 0098]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Hanaki into that of the combination of Raghavan and Srimohanarajah in order to control power to the device more efficient and reliable.
Regarding claim 11, the combination including Hanaki further discloses wherein the controller further controls the power outputs to output either DC or AC power dependent upon the power needs of each of the devices connected to each of the power outputs [par 0098]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Raghavan et al. and Srimohanarajah et al. as applied to claim 1 above, in view of Tatsumoto et al. (US 2015/0220044).
Regarding claim 8, the combination of Raghavan et al. and Srimohanarajah discloses all limitations of claim 1 but does not explicitly discloses wherein one of the ambient energy collectors comprises a thermal energy collector.
Tatsumoto teaches a power control unit [90, Fig. 13A]  allows the respective power extracting units 91 to control output voltages or output currents of the connected power generating units 401 and 402 to adjust the output voltages of the power generating units to the target value. Then, the power control unit 90 allows the single constant voltage circuit 96 to convert the voltage corresponding to the target value into charge voltage of the secondary battery 97 [par 0122].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Tatsumoto into that of the combination of Raghavan et al. and Srimohanarajah in order to charge the battery from ambient energy collectors for saving energy from grid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836